*369On Motion for Rehearing.
BROADDUS, J.
Appellants contend that court was in error in holding that there was no sufficient consideration for the contract of sale between Sankey and defendant, and that said contract otherwise did not in law constitute a sale. The authorities cited are to the effect any appreciable consideration is sufficient to support a contract of the kind in question. Green v. Higham, 161 Mo. 333; Anderson v. Gaines, 156 Mo. 664.
In the original opinion we held that the consideration claimed to support the writing as a contract was not sufficient. "We still think so, as at best it was merely a pretext, and was not deemed of sufficient importance, by the parties, to be inserted in the writing.
But the motion will have to be overruled for another reason. The writing stipulates that the purchase-money is to be paid: ‘ ‘ Cash' on delivery of deed; or one-half on time if terms can be agreed upon at time of sale.” As the terms of payment are uncertain.a decree of specific performance would not be decreed. Paris v. Haley, 61 Mo. 453. “An agreement for sale of lands in which it is stipulated that the purchase-money is to be paid, on such terms as may be agreed on between the parties can not be enforced in equity.”' Huff v. Shepard, 58 Mo. 242. "Such an undertaking to settle terms at a future day, is beyond the reach of any decree for specific performance.” We are satisfied with the original decision.
The motion is overruled.
All concur.